PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,941,139
Issue Date: 9 Mar 2021
Application No. 15/768,792
Filing or 371(c) Date: 16 Apr 2018
Attorney Docket No. 601250: SA9-235US


:
:	DECISION ON PETITION
:
:
:


This is a response to applicant’s “REQUEST FOR RECONSIDERATION AND 
RECALCULATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. 
§ 1.705(B)” filed on September 9, 2021, requesting that the Office adjust the PTA from 118 days to 147 days. 

The Office acknowledges the submission of both the $210.00 fee set forth in 37 C.F.R. § 1.18(e) and the fee that is associated with the filing of a four month extension of time to make timely this petition.  No additional fees are required.  Patentee has indicated on the seventh page of this petition that this patent is not subject to a terminal disclaimer.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On March 9, 2021, the Office determined that applicant was entitled to 118 days of PTA.  

On September 9, 2021, Patentee filed a request for redetermination of patent term adjustment requesting a PTA of 147 days, pursuant to 37 C.F.R. § 1.705(b).  

Decision

Upon review, the USPTO finds that Patentee is entitled to 119 days of PTA.  

One period of reduction is in dispute.

“A” Delay

The Patentee and Office agree that an adjustment of 239 days is warranted under 37 C.F.R. 
§ 1.703(a)(1) beginning on June 17, 2019 (the day after the date that is fourteen months after 


“B” Delay 

The Patentee and Office agree there are zero days of “B” delay.  

“C” Delay

The Patentee and Office appear to agree there are zero days of “C” delay.  

Overlap

The Patentee and Office appear to agree there are zero days of overlap.

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office finds that, under 37 C.F.R. § 1.704, the amount of PTA should be reduced by 120 days.  The Office has determined that the Patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following periods.  

The first period of reduction is in dispute, and constitutes a 29-day reduction pursuant to 37 
C.F.R. § 1.704(c)(13) from December 17, 2018 until January 14, 2019 because this application 
commenced on April 16, 2018, and it was not in condition for examination within eight months 
(December 16, 2018).  The period beginning on December 17, 2018 and ending on January 14, 
2019 totals 29 days.  However, December 16, 2018 fell on a Sunday; thus, the patentee was
entitled to provide an application in condition for examination reply on the next succeeding 
secular or business day without loss of any PTA under 37 C.F.R. § 1.704(c).  Accordingly, the 
reduction should have been 28 days rather than the previously determined 29 days, and 
constitutes the period beginning on December 18, 2018 and ending on January 14, 2019. See
ArQule Inc. LLC v. Kappos, 793 F. Supp. 2d 214 (D.D.C. 2011).  

The reduction of 29 days has been removed and a 28-day reduction has been entered.

With this petition, Patentee argues that no reduction should be accorded pursuant to 37 C.F.R. 
§ 1.704(c)(13) because the application was ready for examination on April 16, 2018 when it was initially deposited with the USPTO.

Patentee’s argument has been given careful consideration, and has been deemed to be unpersuasive.  A review of the record shows that the specification included on initial deposit contained shading which resulted in insufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.


in toto:

Papers that are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application, or a reexamination or supplemental examination proceeding. 

All papers, other than drawings, that are submitted on paper or by facsimile transmission, and are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application or reexamination or supplemental examination proceeding, must be on sheets of paper that are the same size, not permanently bound together, and:

Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.

37 C.F.R. § 1.704(c)(13) sets forth, in toto:

Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

Failure to provide an application in condition for examination as defined in paragraph (f) of this section within eight months from either the date on which the application was filed under 35 U.S.C. 111(a) or the date of commencement of the national stage under 35 U.S.C. 371(b) or (f) in an international application, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date that is eight months from either the date on which the application was filed under 35 U.S.C. 111(a) or the date of commencement of the national stage under 35 U.S.C. 371(b) or (f) in an international application and ending on the date the application is in condition for examination as defined in paragraph (f) of this section; and

37 C.F.R. § 1.704(f) sets forth, in toto:

An application filed under 35 U.S.C. 111(a) is in condition for examination when the 
application includes a specification, including at least one claim and an abstract 
(§ 1.72(b)), and has papers in compliance with § 1.52, drawings (if any) in compliance 
with § 1.84, any English translation required by § 1.52(d) or § 1.57(a), a sequence listing 
in compliance with § 1.821 through § 1.825 (if applicable), the inventor's oath or 
declaration or an application data sheet containing the information specified in § 1.63(b), 
the basic filing fee (§ 1.16(a) or § 1.16(c)), the search fee (§ 1.16(k) or § 1.16(m)), the 
examination fee (§ 1.16(o) or § 1.16(q)), any certified copy of the previously filed 
application required by § 1.57(a), and any application size fee required by the Office 
under § 1.16(s). An international application is in condition for examination when the 
application has entered the national stage as defined in § 1.491(b), and includes a 
specification, including at least one claim and an abstract (§ 1.72(b)), and has papers in 
compliance with § 1.52 (emphasis added), drawings (if any) in compliance with § 1.84, a 
sequence listing in compliance with § 1.821 through § 1.825 (if applicable), the inventor's 
oath or declaration or an application data sheet containing the information specified in 
§ 1.63(b), the search fee (§ 1.492(b)), the examination fee (§ 1.492(c)), and any 
application size fee required by the Office under § 1.492(j). An application shall be 
considered as having papers in compliance with § 1.52, drawings (if any) in compliance 
with § 1.84, and a sequence listing in compliance with § 1.821 through § 1.825 (if 
applicable) for purposes of this paragraph on the filing date of the latest reply (if any) 
correcting the papers, drawings, or sequence listing that is prior to the date of mailing of 
either an action under 35 U.S.C. 132 or a notice of allowance under 35 U.S.C. 151, 
whichever occurs first.

Specifically, the text of page 153 of the specification received on April 16, 2018 contained the 
following two shaded sections at lines three and 18-21 which lacked sufficient clarity:

	
    PNG
    media_image2.png
    102
    686
    media_image2.png
    Greyscale


…
	
	
    PNG
    media_image3.png
    106
    700
    media_image3.png
    Greyscale


See also the Notice to File Corrected Application Papers under 35 U.S.C. 371 In the United 
States Designated/Elected Office (DO/EO/US) mailed by the USPTO on November 14, 2018, 
which sets forth in the paragraph bridging pages 1-2:

	
    PNG
    media_image4.png
    60
    616
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    136
    606
    media_image5.png
    Greyscale


On January 14, 2019 Patentee responded to this notice by submitting, inter alia, a substitute specification which corrected these deficiencies.  See the relevant sections of the same:
	
    PNG
    media_image6.png
    94
    628
    media_image6.png
    Greyscale


…

	
    PNG
    media_image7.png
    92
    669
    media_image7.png
    Greyscale


Note the lack of shading.

It follows the specification included on initial deposit was not in compliance with 37 C.F.R. 
§ 1.52(a)(1)(v), this was corrected via the submission of a substitute specification on January 14, 2019, and as a result this application was not ready for examination as defined in 37 C.F.R. 
§ 1.704(f) until January 14, 2019.

The second period of reduction is not in dispute, and constitutes a 92-day reduction pursuant to 37 C.F.R. § 1.704(c)(12) from May 28, 2020 until August 27, 2020 because the Office mailed a notice of allowance on May 27, 2020 and patentee filed a Request for Continued Examination on August 27, 2020.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.



USPTO’s Calculation:				
	                         
239 + 0 + 0 – 0 – 120 (28 + 92) = 119

Patentee’s Calculation:

239 + 0 + 0 – 0 –92 = 147

Conclusion

Patentee is entitled to PTA of 119 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 239 + 0 + 0 – 0 – 120 = 119 days. 

If Patentee seeks a review of this decision, Patentee must request reconsideration within TWO (2) months from the mail date of this decision.  Extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) are available.  If applicant does not reply, then the Office will sua sponte issue a certificate of correction in the amount of 119 days.

Alternatively, if Patentee accepts this redetermination and would prefer the issuance of a certificate of correction sooner than seven months from the mailing of this decision, a petition may be filed requesting a PTA of 119 days.  No fee is associated with the filing of the petition, however any such submission that is received more than two months from the mail date of this decision would require an extension of time to make timely the submission.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	 10,941,139 B2
		DATED            :     Mar. 9, 2021				DRAFT
		INVENTOR(S) :     Bigot et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 118 days

      Delete the phrase “by 118 days” and insert – by 119 days --	
		






















    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.